ON REHEARING GRANTED
PER CURIAM.
By petition for rehearing the appellant has called to our attention the fact that our previous affirmance of the trial court’s order denying motions to dismiss and strike, while in substantial compliance with the recent Supreme Court decision in Manatee County v. Town of Longboat Key, 365 So.2d 143 (Fla.1978), also leaves intact a claim for money damages for dual taxes allegedly collected in past years. In Manatee the Supreme Court held that municipal property owners may properly challenge the right of the county to tax municipal property to pay for services rendered exclusively to unincorporated areas of the county. Art. VIII, § 1(h), Fla.Const.; § 125.01(6)(a), (b), Fla.Stat. (1977). However, the Supreme Court also held:
*1159To hold that a legislative enactment providing alternative methods of relief may be enforced against a county for future tax years is far different from holding that a court may enter a money judgment against a county for past tax years. We find no authority under our constitution, the statutes, or legal precedents which support a money judgment against a county because of dual taxation problems in past years.
Accordingly, the petition for rehearing is granted and our opinion of December 13, 1978, is hereby modified to the extent that those portions of the order of the trial court denying the motions to dismiss and strike the appellees’ claim for money damages for past taxes are reversed. In all other regards we adhere to our previous decision.
CROSS, ANSTEAD and LETTS, JJ., concur.